 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    VINCENT R. ROBINSON,                               No. 2:19-cv-00453 GGH P
13                       Petitioner,
14            v.                                         ORDER
15    G. GASTELLO,
16                       Respondent.
17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. ECF No. 1. On March 13, 2019, petitioner filed a motion to stay

20   and abey his federal habeas petition pursuant to Rhines v. Weber, 544 U.S. 269 (1995), in order

21   to exhaust state court remedies on his ineffective assistance of counsel claim. ECF No. 2. The

22   court will direct respondent to respond to the motion to stay. However, petitioner is not required

23   to await resolution of the pending motion before returning to state court to properly exhaust his

24   state court remedies. In the event that petitioner exhausts his claims in the California Supreme

25   Court prior to this court’s resolution of the pending motion, petitioner is advised to file a notice of

26   exhaustion in this court.

27          Accordingly, IT IS HEREBY ORDERED that:

28   ////
                                                        1
 1          1. Respondent is hereby directed to file an opposition or a notice of non-opposition to

 2   petitioner’s stay and abeyance motion within 30 days from the date of this order;

 3          2. Petitioner’s reply, if any, is due fourteen days thereafter; and

 4          3. If petitioner exhausts any claims in the California Supreme Court prior to this court’s

 5   resolution of the pending motion, petitioner shall file a notice of exhaustion in this court.

 6          4. The Clerk of the Court is directed to serve a copy of this order on Tami Krenzin,

 7   Supervising Deputy Attorney General.

 8   Dated: March 21, 2019

 9                                                    /s/ Gregory G. Hollows
                                              UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
